Title: General Orders, 1 March 1778
From: Washington, George
To: 

 

Arnold—Ashford—Almbury.

Head-Quarters V. Forge Sunday March 1st 1778.

The Commander in Chief again takes occasion to return his warmest thanks to the virtuous officers and soldiery of this Army for that persevering fidelity and Zeal which they have uniformly manifested in all their conduct; Their fortitude not only under the common hardships incident to a military life, but also under the additional sufferings to which the peculiar situation of these States have exposed them, clearly proves them worthy the enviable privelege of contending for the rights of human nature, the Freedom & Independence of their Country; The recent Instance of uncomplaining Patience during the scarcity of provisions in Camp is a fresh proof that they possess in an eminent degree the spirit of soldiers and the magninimity of Patriots—The few refractory individuals who disgrace themselves by murmurs it is to be hoped have repented such unmanly behaviour, and resolved to emulate the noble example of their associates upon every trial which the customary casualties of war may hereafter throw in their way—Occasional distress for want of provisions and other necessaries is a spectacle that frequently occurs in every army and perhaps there never was one which has been in general so plentifully supplied in respect to the former as ours; Surely we who are free Citizens in arms engaged in a struggle for every thing valuable in society and partaking in the glorious task of laying the foundation of an Empire, should scorn effeminately to shrink under those accidents & rigours of War which mercenary hirelings fighting in the cause of lawless ambition, rapine & devastation, encounter with cheerfulness and alacrity, we should not be merely equal, we should be superior to them in every qualification that dignifies the man or the soldier in proportion as the motive from which we act and the final hopes of our Toils, are superior to theirs. Thank Heaven! our Country abounds with provision & with prudent management we need not apprehend want for any length of time. Defects in the Commissaries department, Contingencies of weather and other temporary impediments have subjected and may again subject us to a deficiency for a few days, but soldiers! American soldiers! will despise the meaness of repining at such trifling strokes of Adversity, trifling indeed when compared to the transcendent Prize which will undoubtedly crown their Patience and Perseverence, Glory and Freedom, Peace and Plenty to themselves and the Community; The Admiration of the World, the Love of their Country and the Gratitude of Posterity! Your General

unceasingly employs his thoughts on the means of relieving your distresses, supplying your wants and bringing your labours to a speedy and prosperous issue—Our Parent Country he hopes will second his endeavors by the most vigorous exertions and he is convinced the faithful officers and soldiers associated with him in the great work of rescuing our Country from Bondage and Misery will continue in the display of that patriotic zeal which is capable of smoothing every difficulty & vanquishing every Obstacle.
At a Brigade Court Martial Feby 27th whereof Lt Coll Burr was President Lieutt Blackall William Ball of 12th Pennsylvania Regiment tried for disobedience of orders, Insolence and ungentlemanlike behavior—The Court after mature deliberation on the evidence produced are clearly & unanimously of opinion that Lieutt Ball is not guilty and do therefore unanimously acquit him with the highest honor of all and every of the Articles exhibited against him—The Court do further agree & determine that the charges each and all of them are groun[d]less, frivilous and malicious, that Lt Ball’s behaviour was truly gentlemanlike, his attention and obedience to orders exemplary & his Conduct rather deserving applause than Censure.
The Commander in Chief confirms the opinion of the Court and orders Lieutt Ball to be immediately released from his arrest.
At a General Court Martial whereof Colonel Cortland was President, Feby 25th Philip Bocker an Inhabitant of this State tried for attempting to carry Provision in to the Enemy at Philadelphia and unanimously acquitted of the charge.
At the same Court Joseph De Haven, an Inhabitant of this State tried for repeatedly going into Philadelphia since the Enemy have been in possession of it and acquitted.
Also Michael Milanberger an Inhabitant of this State tried for supporting the Enemy with Provision and acquitted.
The Commander in Chief confirms the aforegoing opinions of the Court and orders the three last mentioned Prisoners to be immediately released from confinement.
At the same Court Jacob Cross an Inhabitant of this State tried for stealing Calves and carrying them into Philadelphia, found guilty of stealing two Calves one of which he carried into Philadelphia, the other he was carrying in when taken, being a breach of a resolution of Congress dated October 8th 77 extended by another dated december 29th—and do sentence him to receive two hundred lashes on his bare back well laid on.
The Commander in Chief approves the sentence and orders it to be put in Execution on the Grand-Parade tomorrow morning at guard mounting.

At a General Court Martial whereof Coll Cortland was President Feby 24th 78, Joseph Worrell an Inhabitant of the State of Pennsylvania tried for giving intelligence to the Enemy and for acting as guide and pilot to the Enemy; The Court are of opinion the Prisoner is guilty of acting as a guide to the Enemy (and do acquit him of the other charge against him) being a breach of a resolution of Congress dated Octr 8th 77, extended by another resolution of Congress dated december 29th 1777, and they do (upwards of two thirds agreeing) sentence him to suffer death.
His Excellency the Commander in Chief approves the sentence and orders Joseph Worrell to be executed next tuesday at 10 ôClock in the forenoon.
